Citation Nr: 1243785	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  08-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, to include chronic adjustment disorder.

2.  Entitlement to service connection for a personality disorder.

3.  Entitlement to service connection for polysubstance abuse with substance induced mood disorder, to include as secondary to claimed bipolar disorder, chronic adjustment disorder, and/or personality disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This issue was previously before the Board in October 2011, when it was remanded for additional development.

The Veteran testified at a Travel Board hearing in February 2011.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant presented testimony at a Travel Board hearing in February 2011 at the RO.  The Veteran's Law Judge who conducted the hearing is no longer employed by the Board.  In October 2012, the appellant was informed of this fact and of his right to request a hearing to be conducted by a Veteran's Law Judge who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2012).  In a response received by the Board in November 2012, the appellant indicated that he wished to testify at a new hearing at the RO before a Veterans Law Judge.

To ensure that full compliance with due process requirements has been met, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing, or videoconference hearing if the appellant should subsequently request one instead.  Once the hearing is conducted, or in the event the appellant cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


